DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 31-53 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 10/25/2022 is acknowledged. Claims 8-30 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 34-37, 39-40, 44-47, 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “On Procedures for 5G V2x communications” (R1-1911291 – hereinafter referred to as Xiaomi).

	RE Claim 1, Xiaomi discloses an apparatus for wireless communications at a user equipment (UE) (See Xiaomi Section 2 – UE), comprising: 
	a processor (See Xiaomi Section 2 – UE has processor); and 
	memory coupled with the processor (See Xiaomi Section 2 – UE has memory coupled to processor) and storing instructions executable by the processor to cause the apparatus to: 
	receive, from a network device, an indication of a multicast acknowledgment configuration to enable acknowledgment feedback at the UE for multicast messages (See Xiaomi Section 2.1 – receiving (pre)-configuration for indicating whether to enable/disable HARQ feedback for unicast or groupcast messages); 
	receive, from the network device, a multicast data message (See Xiaomi Section 2.1 – UE receiving groupcast messages); and 
	transmit, to the network device, an acknowledgment feedback message in response to the received multicast data message based at least in part on the received indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – HARQ feedback in response to groupcast message and based on whether (pre)-configuration enabled/disabled HARQ feedback for groupcast messages).

	RE Claim 2, Xiaomi discloses an apparatus, as set forth in claim 1 above, wherein the instructions are further executable by the processor to cause the apparatus to enable the acknowledgment feedback for multicast messages for a service based at least in part on the multicast acknowledgment configuration being specific to the service (See Xiaomi Section 2.1 – option 3 – HARQ feedback for groupcast is service specific), wherein the acknowledgment feedback message is transmitted based at least in part on the received multicast data message being associated with the service (See Xiaomi Section 2.1 – option 3 – transmitting HARQ feedback for groupcast is based on service).  

	RE Claim 3, Xiaomi discloses an apparatus, as set forth in claim 2 above, wherein the service comprises a first service, and the instructions are further executable by the processor to cause the apparatus to: 
	determine that acknowledgment feedback is disabled for multicast messages for a second service based at least in part on the received indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – Option 3 – different services can flexibly enable/disable HARQ feedback based on service requirements); 
	receive, from the network device, a second multicast data message for the second service (See Xiaomi Section 2.1 – Option 3 – UE receiving groupcast message); and 
	refrain from transmitting a second acknowledgment feedback message in response to the second multicast data message for the second service based at least in part on determining that the acknowledgment feedback is disabled for the multicast messages for the second service (See Xiaomi Section 2.1 – Option 3 – not transmitting HARQ feedback if HARQ feedback is disabled based on service requirements).  

	RE Claim 4, Xiaomi discloses an apparatus, as set forth in claim 1 above, wherein the instructions to receive the indication of the multicast acknowledgment configuration are executable by the processor to cause the apparatus to receive, from the network device, a UE-specific configuration message comprising the indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – Option 2 – configuration for HARQ groupcast feedback being UE-specific).

	RE Claim 6, Xiaomi discloses an apparatus, as set forth in claim 1 above, wherein the instructions to receive the indication of the multicast acknowledgment configuration are executable by the processor to cause the apparatus to receive, from the network device on a multicast control channel, a multicast configuration message comprising the indication of the multicast acknowledgment configuration, wherein the multicast acknowledgment configuration is for a set of UEs and the multicast data message is addressed to the set of UEs (See Xiaomi Section 2.2 – Observation 3 – subset of groupcast UEs selected and configured for groupcast feedback).

	RE Claim 7, Xiaomi discloses an apparatus, as set forth in claim 1 above, wherein the multicast acknowledgment configuration comprises one or more of a service-based criterion (See Xiaomi Section 2.1 – Option 3 – service specific configuration; QoS parameters), a multicast reference signal receive power threshold, an antenna configuration-specific threshold, or a probability for enabling the acknowledgment feedback for multicast messages.

	RE Claim 34, Xiaomi discloses a method for wireless communications at a user equipment (UE) (See Xiaomi Section 2 – UE), comprising: 
	receiving, from a network device, an indication of a multicast acknowledgment configuration to enable acknowledgment feedback at the UE for multicast messages (See Xiaomi Section 2.1 – receiving (pre)-configuration for indicating whether to enable/disable HARQ feedback for unicast or groupcast messages); 
	receiving, from the network device, a multicast data message (See Xiaomi Section 2.1 – UE receiving groupcast messages); and 
	transmitting, to the network device, an acknowledgment feedback message in response to the received multicast data message based at least in part on the received indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – HARQ feedback in response to groupcast message and based on whether (pre)-configuration enabled/disabled HARQ feedback for groupcast messages).

	RE Claim 35, Xiaomi discloses a method, as set forth in claim 34 above, further comprising enabling the acknowledgment feedback for multicast messages for a service based at least in part on the multicast acknowledgment configuration being specific to the service (See Xiaomi Section 2.1 – option 3 – HARQ feedback for groupcast is service specific), wherein the acknowledgment feedback message is transmitted based at least in part on the received multicast data message being associated with the service (See Xiaomi Section 2.1 – option 3 – transmitting HARQ feedback for groupcast is based on service).  

	RE Claim 36, Xiaomi discloses a method, as set forth in claim 35 above, wherein the service comprises a first service, the method further comprising: 
	determining that acknowledgment feedback is disabled for multicast messages for a second service based at least in part on the received indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – Option 3 – different services can flexibly enable/disable HARQ feedback based on service requirements); 
	receiving, from the network device, a second multicast data message for the second service (See Xiaomi Section 2.1 – Option 3 – UE receiving groupcast message); and 
	refraining from transmitting a second acknowledgment feedback message in response to the second multicast data message for the second service based at least in part on determining that the acknowledgment feedback is disabled for the multicast messages for the second service (See Xiaomi Section 2.1 – Option 3 – not transmitting HARQ feedback if HARQ feedback is disabled based on service requirements).  

	RE Claim 37, Xiaomi discloses a method, as set forth in claim 34 above, wherein receiving the indication of the multicast acknowledgment configuration comprises receiving, from the network device, a UE-specific configuration message comprising the indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – Option 2 – configuration for HARQ groupcast feedback being UE-specific).

	RE Claim 39, Xiaomi discloses a method, as set forth in claim 34 above, wherein receiving the indication of the multicast acknowledgment configuration comprises receiving, from the network device on a multicast control channel, a multicast configuration message comprising the indication of the multicast acknowledgment configuration, wherein the multicast acknowledgment configuration is for a set of UEs and the multicast data message is addressed to the set of UEs (See Xiaomi Section 2.2 – Observation 3 – subset of groupcast UEs selected and configured for groupcast feedback).

	RE Claim 40, Xiaomi discloses a method, as set forth in claim 34 above, wherein the multicast acknowledgment configuration comprises one or more of a service-based criterion (See Xiaomi Section 2.1 – Option 3 – service specific configuration; QoS parameters), a multicast reference signal receive power threshold, an antenna configuration-specific threshold, or a probability for enabling the acknowledgment feedback for multicast messages.

	RE Claim 44, Xiaomi discloses a non-transitory computer-readable medium storing code for wireless communications at user equipment (UE) (See Xiaomi Section 2 – UE), the code comprising instructions executable by a processor to: 
	receive, from a network device, an indication of a multicast acknowledgment configuration to enable acknowledgment feedback at the UE for multicast messages (See Xiaomi Section 2.1 – receiving (pre)-configuration for indicating whether to enable/disable HARQ feedback for unicast or groupcast messages); 
	receive, from the network device, a multicast data message (See Xiaomi Section 2.1 – UE receiving groupcast messages); and 
	transmit, to the network device, an acknowledgment feedback message in response to the received multicast data message based at least in part on the received indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – HARQ feedback in response to groupcast message and based on whether (pre)-configuration enabled/disabled HARQ feedback for groupcast messages).

	RE Claim 45, Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 44 above, wherein the instructions are further executable by the processor to enable the acknowledgment feedback for multicast messages for a service based at least in part on the multicast acknowledgment configuration being specific to the service (See Xiaomi Section 2.1 – option 3 – HARQ feedback for groupcast is service specific), wherein the acknowledgment feedback message is transmitted based at least in part on the received multicast data message being associated with the service (See Xiaomi Section 2.1 – option 3 – transmitting HARQ feedback for groupcast is based on service).  

	RE Claim 46, Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 45 above, wherein the service comprises a first service, and the instructions are further executable by the processor to: 
	determine that acknowledgment feedback is disabled for multicast messages for a second service based at least in part on the received indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – Option 3 – different services can flexibly enable/disable HARQ feedback based on service requirements); 
	receive, from the network device, a second multicast data message for the second service (See Xiaomi Section 2.1 – Option 3 – UE receiving groupcast message); and 
	refrain from transmitting a second acknowledgment feedback message in response to the second multicast data message for the second service based at least in part on determining that the acknowledgment feedback is disabled for the multicast messages for the second service (See Xiaomi Section 2.1 – Option 3 – not transmitting HARQ feedback if HARQ feedback is disabled based on service requirements).  

	RE Claim 47, Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 44 above, wherein the instructions to receive the indication of the multicast acknowledgment configuration are executable by the processor to receive, from the network device, a UE-specific configuration message comprising the indication of the multicast acknowledgment configuration (See Xiaomi Section 2.1 – Option 2 – configuration for HARQ groupcast feedback being UE-specific).

	RE Claim 49, Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 44 above, wherein the instructions to receive the indication of the multicast acknowledgment configuration are executable by the processor to receive, from the network device on a multicast control channel, a multicast configuration message comprising the indication of the multicast acknowledgment configuration, wherein the multicast acknowledgment configuration is for a set of UEs and the multicast data message is addressed to the set of UEs (See Xiaomi Section 2.2 – Observation 3 – subset of groupcast UEs selected and configured for groupcast feedback).

	RE Claim 50, Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 44 above, wherein the multicast acknowledgment configuration comprises one or more of a service-based criterion (See Xiaomi Section 2.1 – Option 3 – service specific configuration; QoS parameters), a multicast reference signal receive power threshold, an antenna configuration-specific threshold, or a probability for enabling the acknowledgment feedback for multicast messages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 38, 48 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “On Procedures for 5G V2x communications” (R1-1911291 – hereinafter referred to as Xiaomi) in view of Ashraf et al. (US# 2022/0191725 hereinafter referred to as Ashraf).

	RE Claim 5¸ Xiaomi discloses an apparatus, as set forth in claim 4 above. Xiaomi does not specifically disclose wherein the instructions are further executable by the processor to cause the apparatus to transmit one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report.
	However, Ashraf teaches of transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report (See Ashraf [0147]; [0187]-[0188] – mode 1 HARQ decided by eNB based on congestion reports; report CSI so transmitter can select proper transmission parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, comprising transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report, as taught in Ashraf. One is motivated as such in order to reduce resource usage and network congestion (See Ashraf Background; Summary).

	RE Claim 38¸ Xiaomi discloses a method, as set forth in claim 37 above. Xiaomi does not specifically disclose transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report.
	However, Ashraf teaches of transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report (See Ashraf [0147]; [0187]-[0188] – mode 1 HARQ decided by eNB based on congestion reports; report CSI so transmitter can select proper transmission parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, comprising transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report, as taught in Ashraf. One is motivated as such in order to reduce resource usage and network congestion (See Ashraf Background; Summary).

	RE Claim 48¸ Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 47 above. Xiaomi does not specifically disclose wherein the instructions are further executable by the processor to transmit one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report.
	However, Ashraf teaches of transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report (See Ashraf [0147]; [0187]-[0188] – mode 1 HARQ decided by eNB based on congestion reports; report CSI so transmitter can select proper transmission parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, comprising transmitting one or both of a UE measurement report or a unicast channel state information report, wherein the UE-specific configuration message is based at least in part on the one or both of the UE measurement report or the unicast channel state information report, as taught in Ashraf. One is motivated as such in order to reduce resource usage and network congestion (See Ashraf Background; Summary).

Claims 31, 41, 51 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “On Procedures for 5G V2x communications” (R1-1911291 – hereinafter referred to as Xiaomi) in view of Deng et al. (US# 2022/0159674 hereinafter referred to as Deng).

	RE Claim 31¸ Xiaomi discloses an apparatus, as set forth in claim 1 above. Xiaomi does not specifically disclose wherein the instructions are further executable by the processor to cause the apparatus to enable the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration.
	However, Deng teaches of enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration (See Deng [0097], [0132], [0142] – configuration information enabling/disabling HARQ feedback corresponding to G-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, comprising enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration, as taught in Deng. One is motivated as such in order to deliver high capacity and reliability as well as low latency (See Deng Background; Summary).

	RE Claim 41¸ Xiaomi discloses a method, as set forth in claim 34 above. Xiaomi does not specifically disclose further comprising enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration.
	However, Deng teaches of enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration (See Deng [0097], [0132], [0142] – configuration information enabling/disabling HARQ feedback corresponding to G-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, comprising enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration, as taught in Deng. One is motivated as such in order to deliver high capacity and reliability as well as low latency (See Deng Background; Summary).

	RE Claim 51¸ Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 44 above. Xiaomi does not specifically disclose wherein the instructions are further executable by the processor to enable the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration.
	However, Deng teaches of enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration (See Deng [0097], [0132], [0142] – configuration information enabling/disabling HARQ feedback corresponding to G-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, comprising enabling the acknowledgment feedback for multicast messages for a service corresponding to a group radio network temporary identifier based at least in part on the received indication of the multicast acknowledgment configuration, as taught in Deng. One is motivated as such in order to deliver high capacity and reliability as well as low latency (See Deng Background; Summary).

Claims 32, 42, 52 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “On Procedures for 5G V2x communications” (R1-1911291 – hereinafter referred to as Xiaomi) in view of Deng et al. (US# 2022/0159674 hereinafter referred to as Deng) and Lee et al. (US# 2018/0145839 hereinafter referred to as Lee).

	RE Claim 32¸ Xiaomi, modified by Deng, discloses an apparatus, as set forth in claim 31 above. Xiaomi, modified by Deng, does not specifically disclose wherein the instructions are further executable by the processor to cause the apparatus to monitor for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring.
	However, Lee teaches of wherein the instructions are further executable by the processor to cause the apparatus to monitor for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring (See Lee [0087] – monitoring channel associated with G-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, modified by Deng, wherein the instructions are further executable by the processor to cause the apparatus to monitor for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring, as taught in Lee. One is motivated as such in order to enable flexible scheduling and resource utilization (See Lee Background; Summary).

	RE Claim 42¸ Xiaomi, modified by Deng, discloses a method, as set forth in claim 41 above. Xiaomi, modified by Deng, does not specifically disclose monitoring for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring.
	However, Lee teaches of monitoring for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring (See Lee [0087] – monitoring channel associated with G-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, modified by Deng, comprising monitoring for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring, as taught in Lee. One is motivated as such in order to enable flexible scheduling and resource utilization (See Lee Background; Summary).

	RE Claim 52¸ Xiaomi, modified by Deng, discloses a non-transitory computer-readable medium, as set forth in claim 51 above. Xiaomi, modified by Deng, does not specifically disclose wherein the instructions are further executable by the processor to monitor for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring.
	However, Lee teaches of wherein the instructions are further executable by the processor to monitor for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring (See Lee [0087] – monitoring channel associated with G-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, modified by Deng, wherein the instructions are further executable by the processor to monitor for the multicast data message via a channel corresponding to the group radio network temporary identifier, wherein the multicast data message is received based at least in part on the monitoring, as taught in Lee. One is motivated as such in order to enable flexible scheduling and resource utilization (See Lee Background; Summary).

Claims 33, 43, 53 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “On Procedures for 5G V2x communications” (R1-1911291 – hereinafter referred to as Xiaomi) in view of He et al. (US# 2020/0037343 hereinafter referred to as He).

	RE Claim 33¸ Xiaomi discloses an apparatus, as set forth in claim 1 above. Xiaomi does not specifically disclose wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information.
	However, He teaches of wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information (See He [0178] – HARQ enable/disable configuration is received via DCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information, as taught in He. One is motivated as such in order to provide efficient network controlled resource allocation (See He [0077]).

	RE Claim 43¸ Xiaomi discloses a method, as set forth in claim 34 above. Xiaomi does not specifically disclose wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information.
	However, He teaches of wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information (See He [0178] – HARQ enable/disable configuration is received via DCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information, as taught in He. One is motivated as such in order to provide efficient network controlled resource allocation (See He [0077]).

	RE Claim 53¸ Xiaomi discloses a non-transitory computer-readable medium, as set forth in claim 44 above. Xiaomi does not specifically disclose wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information.
	However, He teaches of wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information (See He [0178] – HARQ enable/disable configuration is received via DCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast HARQ system, as disclosed in Xiaomi, wherein the indication of the multicast acknowledgment configuration is received, from the network device, via downlink control information, as taught in He. One is motivated as such in order to provide efficient network controlled resource allocation (See He [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477